Citation Nr: 1817285	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to October 28. 2014, and 20 percent thereafter under Diagnostic Code (DC) 5003-5260, for a right knee disability status post anterior cruciate ligament (ACL) reconstruction with Allograft and partial meniscectomy of bucket handle meniscus tear with osteoarthritis and scars (right knee disability). 

2. Entitlement to a rating in excess of 30 percent for right knee extension under DC 5261 since October 28, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy and Navy Reserves from May 2001 until May 2009, with multiple periods of service in between.  This claim stems from a service-connected disability that was related to an injury sustained during a period of inactive duty for training (INACDUTRA) in May 2007.  A line of duty determination was made for this injury, and service connection was thereby granted.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Muskogee, Oklahoma (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ granted an evaluation of 10 percent, effective May 30, 2009.  Subsequently, a February 2012 rating decision found a clear and unmistakable error had been made in the assignment of the prior effective date, and changed the date to June 29, 2009, the date of claim. 

The November 2011 rating decision granted an increase of 20 percent for the Veteran's right knee disability under DC 5003-5620, effective October 28, 2014.  Thus, the Board has characterized the issue to reflect that a staged rating has been assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App 259, 262 (1994).  Separate ratings may be assigned for painful motion, instability, as well as limitation of motion in both flexion and extension.  As such, the Board has listed the issue of right knee limitation of extension in this manner for administrative purposes only. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a May 2012 hearing.  A transcript of that hearing is of record.  Lastly, the case was previously before the Board in April 2014 and May 2017 when it was remanded for additional development.  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Court has recently made clear that a statement such as the one the May 2017 VA examiner made concerning flare-ups, without more, renders an examination inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the Court explained in Sharp, "the VA Clinician's Guide makes explicit what DeLuca clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves."  Id. at 6.  Even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask her to describe the additional functional loss, if any, she suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why she could not do so. 

As this case must be remanded for the foregoing reason, any recent treatment records, including VA records, should be obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding treatment records with the claims file. 

2. Schedule the Veteran for a VA examination to determine the severity of her right knee disability. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

    Active motion;
    Passive motion;
    Weight-bearing; and
    Non-weight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

